{¶ 1} I respectfully dissent from the majority's opinion as it pertains to Indiana's Second Assignment of Error concerning whether appellees are legally entitled to recover. Pursuant to my previous decisions in Fish v. Ohio Cas. Ins. Co., Stark App. No. 2003CA00030 andFish v. Ohio Cas. Ins. Co., Stark App. No. 2003CA00041, I would find that appellees are not legally entitled to recover as they failed to bring a wrongful death cause of action within two years of the date of Eleni's death.
 {¶ 2} Accordingly, I would sustain Indiana's Second Assignment of Error and find Indiana's First and Third Assignments of Error moot.